              Case 1:21-cr-00215-RC Document 37 Filed 07/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :
         v.                                       :       Criminal Action No.: 21-215 (RC)
                                                  :
JOHN STEVEN ANDERSON,                             :       Re Document Nos.:     24, 27
                                                  :
         Defendant.                               :

                                              ORDER

GRANTING DEFENDANT’S MOTION TO REMOVE DESIGNATION OF “HIGHLY SENSITIVE” FROM
    CCTV VIDEO CLIP; DENYING PROPOSED INTERVENORS’ MOTION TO INTERVENE

         For the reasons stated on the record during the hearing of July 28, 2021, Defendant’s oral

motion (cf. Minute Entry (May 28, 2021) (“Defense counsel to submit video/photos for in

camera review.”)) encompassed within his Memorandum in Support of Defendant’s Oral Motion

to Remove Designation of “Highly Sensitive” from CCTV Video Clip, ECF No. 24, is

GRANTED. It is hereby:

         ORDERED that the 30 second CCTV video clip at issue in that motion is no longer

designated as “Highly Sensitive” and, thus, no longer restricted under this case’s Protective

Order.

         Additionally, Proposed Intervenors’ Motion to Intervene (ECF No. 27) is DENIED

WITHOUT PREJUDICE. The Court suggests that Proposed Intervenors attempt to obtain the

video clip from Defendant. If unsuccessful, Proposed Intervenors may renew their motion.

         SO ORDERED.


Dated: July 28, 2021                                               RUDOLPH CONTRERAS
                                                                   United States District Judge
